Citation Nr: 9928969	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-49 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
sprain, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
left foot bunion.

3.  Entitlement to an increased (compensable) rating for a 
right acromioclavicular separation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
September 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1993 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  A hearing was held before the 
undersigned Member of the Board at the St. Louis, Missouri, 
RO.  In December 1998, the Board issued a decision which 
denied claims for service connection for a nasal fracture, 
hypertension, a disorder of the back and neck, and hearing 
loss in the left ear.  The Board also remanded the 
compensable rating claims for additional development.  In 
part, the RO granted a 10 percent rating for the veteran's 
left ankle sprain.  


REMAND

In April 1999, while the veteran's case was at the RO, the 
veteran submitted additional items of evidence to the Board, 
some of which were not previously considered by the RO or of 
record when the RO issued the most recent supplemental 
statement of the case earlier in April 1999.  The evidence 
includes recent medical records from William P. Thorpe, M.D., 
pertaining to the veteran's right shoulder and left lower 
extremity.  It appears that the materials were initially 
referred to the Indianapolis RO after processing of a 
reconsideration request by the Board and were not forwarded 
to the Chicago RO until after the case had been returned to 
the Board for further review.  In any event, and through no 
fault of the RO, the veteran did not waive initial RO 
consideration of this new evidence as contemplated under 38 
C.F.R. § 20.1304(c) (1998) in cases where the Board is 
permitted to review evidence in the first instance.  

In light of the foregoing circumstances, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should review the record, 
including the evidence which has been 
received since the most recent 
supplemental statement of the case was 
issued in April 1999, and determine 
whether any additional benefits may be 
granted or any further assistance to the 
veteran is warranted.  

2.  The veteran and his representative 
then should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  The 
purpose of this remand is to ensure that the veteran is 
afforded all due process.  He has the right to submit 
additional evidence, but need take no further action unless 
notified by the RO.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


